IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : Nos. 14-16 MM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
ANTHONY FORD,                 :
                              :
              Petitioner      :



                                     ORDER


PER CURIAM
      AND NOW, this 20th day of February, 2015, the Petitions for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc are DENIED.